     Case 2:18-cv-09693-SM-KWR Document 59 Filed 09/16/19 Page 1 of 1




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF LOUISIANA


JOSEPHINE MCGINNIS,                                             CIVIL ACTION
    Plaintiff

VERSUS                                                          NO. 18-9693

TARGET CORPORATION                                              SECTION: “E” (4)
OF MINNESOTA,
    Defendant


                                   JUDGMENT


      Considering the Court’s Order and Reasons dated September 13, 2019 (R. Doc. 58);


      IT IS ORDERED, ADJUDGED, AND DECREED that there be judgment in

favor of Defendant Target Corporation of Minnesota and against Plaintiff Josephine

McGinnis.


      New Orleans, Louisiana, this 16th day of September, 2019.


                   ___________ __ _________________
                            SUSIE MORGAN
                     UNITED STATES DISTRICT JUDGE
